COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


                                                  §
  ZACHARY CARTER,                                               No. 08-22-00151-CR
                                                  §
                       Appellant,                                 Appeal from the
                                                  §
  v.                                                        Criminal District Court No. 1
                                                  §
  THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                  §
                         State.                                 (TC# 20210D01533)
                                                  §

                                         O R D E R

       The Court GRANTS the Appellant’s second motion for extension of time within which to

file the brief until January 19, 2023. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Felix Valenzuela, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before January 19, 2023.

       IT IS SO ORDERED this 22nd day of December, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox, and Alley, JJ.